DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tayanaka, US 2016/0276396.
In regard to claim 1, Tayanaka, US 2016/0276396, discloses a solid state image sensor comprising: 
an image sensor (see figure 1 and figure 25B) including a normal pixel (see figure 25B, elements 182 and 183) including a pixel (see figure 1, elements 51) configured to capture an image and produce a corresponding pixel signal (see para 91-93 and 113), and 

wherein the image captured by the image sensor includes a block which is a set of color units, the block is configured by arranging, for each color, a subblock including a plurality of pixels of an identical color in a predetermined color array (see figure 25A: 2x2 subblocks of the same color), and 
in an arrangement of the plurality of pixels included in the subblock, the normal pixels are arranged longitudinally and laterally symmetrically within the subblock (see figure 25A).
In regard to claim 2, Tayanaka, US 2016/0276396, discloses the solid state image sensor according to claim 1, wherein the color array is a Bayer array, a stripe array, a checkboard array, or an interline array (see figure 25A and para 113).
In regard to claim 17, Tayanaka, US 2016/0276396, discloses the solid state image sensor according to claim 1, further comprising: 
a column AD conversion unit (see figure 1, element 47) configured to subject signals output from the pixels constituting the image sensor and arranged in an array to analog digital conversion on a row basis, wherein the column AD conversion units are provided by a multiple of the number of rows included in the subblock (see para 95-98).
In regard to claim 18, since Tayanaka, US 2016/0276396, discloses the image sensor and its operation as described above in claim 1, the electronic equipment of claim 18 is also disclosed (see claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161.
In regard to claim 3, Tayanaka, US 2016/0276396, discloses the solid state image sensor according to claim 1.  The Tayanaka reference does not specifically disclose wherein respective pixel signals of the plurality of normal pixels included in the subblock are added and output as a pixel signal of normal addition pixels on the subblock basis.
Satoshi, US 2010/0091161, discloses a solid state image sensor with a plurality of pixels disposed in a two-dimensional pattern and each equipped with a photoelectric conversion unit that generates and stores an electrical charge, wherein: the plurality of pixels are each one of a first pixel and a second pixel; the plurality of pixels are divided into a plurality of pixel blocks; the pixel blocks each include m.times.n pixels wherein respective pixel signals of the plurality of normal pixels included in the subblock are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, wherein respective pixel signals of the plurality of normal pixels included in the subblock are added and output as a pixel signal of normal addition pixels on the subblock basis, in order to reduce the load of the interpolation processing.
In regard to claim 4, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 3.  The Satoshi reference discloses wherein the functional pixel (see figure 16, elements 20D and 20U) is a pixel having a function identical to a function of the normal pixels (see figure 16, element 20A), and captures the image in an exposure duration different from an exposure duration of the normal pixels and with an identical sensitivity (see figure 19 and 122-127).
In regard to claim 5, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 3.  The Tayanaka reference discloses wherein the functional pixel is a pixel having a function identical to a function of the normal pixels, and captures the image in an exposure duration identical to an exposure duration of the normal pixels and with a different sensitivity (see para 91-93 and 113 and para 25A: all pixels are captured at the same time with phase detection or function pixels having a different sensitivity since they have no color filter).

In regard to claim 7, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 6. The Satoshi reference discloses wherein after outputting a signal indicating the phase difference detected by the functional pixel including the phase difference detection pixel, the image sensor outputs the pixel signal of the normal pixels (see figure 19 and para 124-125).
In regard to claim 8, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 7.  The Tayanaka reference does not specifically disclose further comprising: a lens configured to adjust a focus of light incident on the image sensor; and a lens control unit configured to control a focal length of the lens, wherein the lens control unit calculates a defocus amount of the lens in accordance with the phase difference detected by the phase difference detection pixel, and controls the focal length of the lens on a basis of the defocus amount.
Satoshi, US 2010/0091161, discloses the solid state image sensor further comprising: a lens (see figure 1, element 2) configured to adjust a focus of light incident on the image sensor; and a lens control unit (see figure 1, element 2a) configured to control a focal length of the lens (see para 60-61), wherein the lens control unit calculates a defocus amount of the lens in accordance with the phase difference detected by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, to have a lens configured to adjust a focus of light incident on the image sensor; and a lens control unit configured to control a focal length of the lens, wherein the lens control unit calculates a defocus amount of the lens in accordance with the phase difference detected by the phase difference detection pixel, and controls the focal length of the lens on a basis of the defocus amount, in order to automatically and quickly focus the subject for a higher quality image.
In regard to claim 9, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 6. The Satoshi reference discloses wherein the phase difference detection pixel detects a phase difference in a horizontal direction (see figure 16 or 17).
In regard to claim 10, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 6. The Satoshi reference discloses wherein the phase difference detection pixel detects a phase difference in a vertical direction (see figure 16 or 17).
In regard to claim 11, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 3. The Tayanaka reference solid state image sensor according to claim 3, wherein the functional pixel is a black pixel, and outputs a black level (see figure 14, element 81a and para 114).

In regard to claim 14, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 3. The Tayanaka reference discloses wherein the functional pixel is a white pixel (see figure 25, element 81b), and outputs a luminance signal (see para 114, 118, 132, 194, and 210).
In regard to claim 15, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 14. The Tayanaka reference discloses wherein the white pixel see figure 25, element 81b) is a pixel whose color filter is transparent or a pixel without the color filter (see para 114, 118, 132, 194, and 210).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, as applied to claim 11 above, and further in view of Murata, US 2016/0219232.
In regard to claim 12, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 11.  The Tayanaka and Satoshi references do not specifically disclose wherein the black pixel is a pixel fully shielded from light.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, and further in view of Murata, US 2016/0219232, wherein the black pixel is a pixel fully shielded from light, in order to reduce interference for accurate phase difference detection.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, as applied to claim 14 above, and further in view of Kenichi, US 2016/0366329.
In regard to claim 16, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 14.  The Tayanaka and Satoshi references do not specifically disclose further comprising: a low pass filter (LPF) unit configured to subject the pixel signal of the normal addition pixels to an LPF; a high pass filter (HPF) unit configured to subject the luminance signal to an HPF; and an addition unit configured to add an output of the LPF unit and an output of the HPF unit.
Kenichi, US 2016/0366329, discloses an imaging device with a signal processing unit 108 that performs signal processing with a high-pass filter and a low pass filter, wherein the low pass filter is provided in front of the high pass filter to form a bandpass filter to cancel noises (See para 27).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0212654, discloses an imaging device with phase difference pixels.  US 2014/0307133, discloses an imaging device with pixel groups with the same color.  US 2014/0253808, discloses an imaging device with pixel blocks.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs